DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 3-9, 11 and 13-21 are pending. Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8, 9, 11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (The Journal of Biological Chemistry; 1988, 263 (24) 11971-11976; as provided by the applicant on IDS dated 07/06/2020), and Charles (US 2013/0066064 A1) in combination. 
Determining the scope and contents of the prior art
Qureshi teaches extraction of LPS from gram negative bacteria comprising the steps:
washing cells with 90% ethanol three times (page 11972, col 1, paragraph 4);
treatment with 20mM sodium acetate (in water), Chloroform, methanol (LPS extraction solution composition) (page 11972, col 2, paragraph 3) and drying (evaporating alcohol and CHCl3) to yield DLA (a lipopolysaccharide (LPS)– diphosphoryl lipid A). 

Ascertaining the differences between the prior art and the claims at issue
Qureshi teaches extraction of LPS from gram negative bacteria comprising the steps:
washing cells with 90% ethanol three times (page 11972, col 1, paragraph 4);
treatment with 20mM sodium acetate (in water), Chloroform, methanol (LPS extraction solution composition) (page 11972, col 2, paragraph 3) and drying (evaporating alcohol and CHCl3) to yield DLA (a lipopolysaccharide (LPS)– diphosphoryl lipid A). However, the cited prior art is silent about amount of extraction solution; substituting ethanol with methanol in the treatment step; during washing using 85% of ethanol in first step of washing and methanol in 3rd step; further treatment of LPS to form a 3D-MPL composition; combining with ---to make immunogenic composition.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of amount of extraction solution, such as 0.1 L etc.- The cited prior art teaches extraction of LPS, DLA (diphosphoryl lipid A) using same composition as in the instant claims. With the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to adjust amount of the extraction solution based on the crude material to efficiently extract the desired LPS. Thus the cited prior art meets limitations of the instant claims.
With regard to the difference of “substituting ethanol with methanol in the treatment step; during washing using 85% of ethanol in first step of washing and methanol in 3rd step used” –Qureshi uses 90 % ethanol in all three washing steps. Based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that ethanol may be substituted with a similar alcohol,  such as methanol and the % of alcohol may be adjusted close to 90%, such as 85% etc.
This deficiency is further cured by Charles.    
In the same field of endeavor, Charles teaches extraction of LPS from gram negative bacteria comprising steps of washing the cells with methanol or ethanol with a % such as 85%, 90% etc. (paragraphs 0034-0038; 0044-0046). 
	Thus based on the guidance provided by the Qureshi and Charles, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that ethanol may be substituted with a similar alcohol,  such as methanol and the % of alcohol may be adjusted close to 90%, such as 85% etc. 
	Further, the case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Thus the cited prior art meets limitations of the instant claims.
With regard to limitation of a further treatment of LPS to form a 3D-MPL composition; and combining with ---to make immunogenic composition.
 -Qureshi is silent about it. 
This deficiency is further cured by Charles.    
In the same field of endeavor, Charles teaches extraction of LPS from gram negative bacteria and further step of treatment of LPS to form a 3D-MPL composition comprising steps sequential acid hydrolysis and base hydrolysis to form 3D MPL (See claims). Further, Charles teaches that 3D-MPL composition is used as a vaccine adjuvant, i.e. combined with at least one of an immune stimulant and/or an antigen to make composition (paragraph 0014).
Thus with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that LPS obtained from any method may be subjected to sequential acid hydrolysis and base hydrolysis to form 3D MPL and used as known as a vaccine adjuvant, i.e. combined with at least one of an immune stimulant and/or an antigen to make composition.
Thus the cited prior art meets limitations of the instant claims.    
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Qureshi teaches extraction of LPS from gram negative bacteria comprising the steps: washing cells with 90% ethanol three times; treatment with 20mM sodium acetate (in water), Chloroform, methanol and Charles teaches extraction of LPS from gram negative bacteria comprising steps of washing the cells with methanol or ethanol with a % such as 85%, 90% etc. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is reasonable expectation of success that ethanol may be substituted with a similar alcohol,  such as methanol and the % of alcohol may be adjusted close to 90%, such as 85% etc. can be made by combination of the above cited prior art.	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Allowable subject Matter
Claims 7 and 19, present allowable subject matter over the prior art on record. Because Qureshi (The Journal of Biological Chemistry; 1988, 263 (24) 11971-11976; as provided by the applicant on IDS dated 07/06/2020) fails to teach any particular % of water in the extraction solution.  Charles (US 2013/0066064 A1) extraction solution provides same amount of water as in the instant claims but lacks presence of salt of the instant claims.
Objection
Claims 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment and remarks, filed on 11/24/2020 and 12/16/2020 have been fully considered but not found persuasive.
Applicant provides a passage from Qureshi:

    PNG
    media_image1.png
    109
    802
    media_image1.png
    Greyscale
and argues that Qureshi “Re-LPS” salt extraction is applied to LPS which has already been extracted from E.coli cells and not to extract LPS from E. Coli cells and  Charles doesn’t cure the deficiency of salt extraction.
This is not found persuasive and the instant claims are obvious over the cited prior art/ This is because (1) Re-LPS doesn’t means repeated extraction on already extracted LPS but 
    PNG
    media_image2.png
    153
    490
    media_image2.png
    Greyscale
refers to deep rough chemotype LPS as provided in the footnote of Qureshi (page 11971) and is extracted from E. coli cells; (2) Instant claims are broad and covers every kind of LPS; (3) instant claims recites comprising and open to any step. Since Qureshi teaches salt extraction, there is no salt deficiency for Charles to cure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Claim 7 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623